DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Examiner Amendment/Comment
2.	Claim 1, 2 and 4-9 are allowed

Allowable Subject Matter
3.	The following is a statement of reasons for the indication of allowable subject matter:  The following is an examiner’s statement of reasons for allowance: the related art of record fails to disclose or suggest a combination of a reverberation time which is adjusted by setting the frequency of the search wave for detecting the object to the transmission frequency different from the resonance frequency of the ultrasonic microphone.  Hence, in such a configuration, the reverberation time is favorably shortened as compared to the case where the transmission frequency is the resonance frequency.  The adverse effect of reverberation in the ultrasonic sensor is suppressed as much as possible.  The controller has an ultrasound microphone which is configured to transmit a survey wave which is an ultrasonic wave and to receive a reception wave including a reflected wave of the survey wave by a surrounding object.  A transmission frequency setting unit is provided for controlling transmission and reception, and setting the frequency of the search wave to a transmission frequency different from the resonance frequency of the ultrasonic microphone.  A reception signal processing unit processes the reception result of the reception wave based on the search wave transmitted at the transmission frequency.  An object detection unit detects the object based on the processing result in the reception signal .
Consider claim 1, the best reference found during the process of examination, Jot (U.S. 2017/0223478), discloses an accurate modeling of acoustic reverberation can be essential to generating and providing a realistic virtual reality or augmented reality experience for a participant. In an example, a reverberation signal for playback using headphones can be provided. The reverberation signal can correspond to a virtual sound source signal originating at a specified location in a local listener environment. Providing the reverberation signal can include, among other things, using information about a reference impulse response from a reference environment and using characteristic information about reverberation decay in a local environment of the participant. Providing the reverberation signal can further include using information about a relationship between a volume of the reference environment and a volume of the local environment of the participant.
Consider claim 1, another best reference found during the process of examination, Matsuura (U.S. 20160238700), discloses an object detection apparatus mounted to a vehicle includes a transmitter, a receiver, a filter, a threshold calculator, and an object determinator. The transmitter transmits a probe wave in pulse form. The receiver receives a reflected wave of the 
	Therefore, claims 1, 2 and 4-9 of the present application are considered novel, consequently, are allowed.
Citation of pertinent Prior Arts
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.

Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on Monday thru Friday, 9:00 am – 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph H. Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Fekadeselassie Girma/
Primary Examiner Art Unit 2689